             Case 1:21-cv-06631-AT Document 1 Filed 08/05/21 Page 1 of 12




GISKAN SOLOTAROFF & ANDERSON LLP
90 Broad Street, 2nd Floor
New York, New York 10004
Catherine Anderson
(212) 847-8315
Attorney for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X

SAURABH PASSI,

                          Plaintiff,                                        Case No.

v.
                                                                            COMPLAINT
JPMORGAN CHASE, N.A.,
                                                                            JURY TRIAL DEMANDED
                           Defendant.
------------------------------------------------------------------------X


        1.       Plaintiff Saurabh Passi, by and through his undersigned counsel, brings this action

for discrimination in employment on the basis of sex, gender and race in violation of Title VII of

the Civil Rights Act of 1964 (“Title VII”) as amended, 42 U.S.C. §§ 2000e, et seq.,

discrimination in employment on the basis of sex, gender, and familial status in violation of the

New York State Human Rights Law, the New York Executive Law §§ 290 and 296

(“NYSHRL”), and discrimination in employment on the basis of sex, gender, and

caregiver/familial status under the New York City Human Rights Law, N.Y. City Adm. Code §

8-101 et seq. (“NYCHRL”) (hereinafter collectively referred to as the “anti-discrimination

laws”) against his former employer, Defendant JPMorgan Chase, N.A. (“Defendant” or

“Chase”).




                                                              1
             Case 1:21-cv-06631-AT Document 1 Filed 08/05/21 Page 2 of 12




        2.      During his employment with Chase, Plaintiff was denied opportunities and

resources provided to his Caucasian co-workers. This negatively affected Plaintiff’s

performance and ability to generate income. When Plaintiff met target performance numbers, he

was denied resources awarded to others for meeting similar levels of performance. Plaintiff,

moreover, was unduly signaled out due to his race and/or his sex, gender and parental status and

the exercise of his rights under the New York Family Leave Law (“NYFLL”) to care for his

young, autistic son. Indeed, Plaintiff received a written warning and was placed on a

Performance Improvement Plan (“PIP”). Plaintiff’s Caucasian co-workers with similar numbers

as Plaintiff were not placed on PIPs. Moreover, Plaintiff’s co-workers, who did not take family

leave and/or do not have an ongoing obligation to care for an autistic child, were not placed on

PIPs.

        3.      In or around July 2021, as a result of the discriminatory and disparate treatment

Plaintiff received at Chase, which detrimentally impacted his ability to generate income and

advance his career, Plaintiff was forced to leave Chase for other employment.

                                         THE PARTIES

        4.      Saurabh Passi is a 38-year-old man of Indian descent and the father of two

children, including a two year old son with autism. Mr. Passi resides in Staten Island, New

York.

        5.      Defendant JPMorgan Chase, N.A. (“Chase”), is a national bank with its

headquarters located at 270 Park Avenue, New York, New York.

                                 JURISDICTION AND VENUE




                                                      2
             Case 1:21-cv-06631-AT Document 1 Filed 08/05/21 Page 3 of 12




       6.       This Court has jurisdiction pursuant to 42 U.S.C. §§ 2000e, et seq., and 28

U.S.C.§ 1331.

       7.       This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367.

       8.       Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(b) and (c) because the majority of unlawful acts complained of occurred in, and the records

relevant to such practices are maintained in, this District where the Defendant resides.

                                   STATEMENT OF FACTS

       9.       In February 2015, Plaintiff commenced work at Chase as a Home Lending

Advisor (“HLA”). He and another HLA covered the Chase branch located at 360 East 72nd

Street, New York, New York 10021. Plaintiff reported to Dee Lakhani.

       10.      Plaintiff and his manager, Ms. Lakhani, had discussions about transferring

Plaintiff to a Chase “mega-branch,” such as 277 Park Avenue or the Radio City branch.

Working at a mega-branch provides HLAs with more referral opportunities and larger loan sizes,

and thus provides greater opportunities for HLAs to meet or exceed their target numbers and for

career advancement. Plaintiff and his manager also discussed hiring an assistant for Plaintiff,

which would require Plaintiff to bring in over 10 million in loans in six months, or 20 million in

loan funding in one year. Plaintiff met this goal and brought in over 10 million in loans in six

months in 2015 and thus, qualified for an assistant.

       11.      Plaintiff’s manager, Ms. Lakhani, asked Plaintiff to provide temporary coverage to

another Chase branch located at 1025 Madison Avenue, New York, New York 10075. Plaintiff

provided coverage for this branch from the summer 2015 to early 2016.




                                                       3
              Case 1:21-cv-06631-AT Document 1 Filed 08/05/21 Page 4 of 12




        12.         In January 2016, Plaintiff’s manager took medical leave. On January 13, 2016,

Plaintiff’s manager texted Plaintiff stating that she would like him to meet with Kerry Dawson, a

Senior Lending Manager, to discuss Plaintiff obtaining an assistant and potentially moving to a

mega-branch in midtown Manhattan.

        13.         Ms. Dawson refused to give Plaintiff an assistant, despite him meeting the

requirements for obtaining an assistant, and also refused to move him to a mega-branch in

midtown. Ms. Dawson told Plaintiff that she wanted to see him do 30 to 40 million in loans per

year before she would assign him an assistant, despite company policy setting the bench mark for

obtaining an assistant at either 20 million in one year or 10 million in six months, which Plaintiff

had met. Ms. Dawson also told Plaintiff that all the “right” people are in the right branches and

that there were no openings for him at a mega-branch.

        14.      In March 2016, Plaintiff’s manager, Ms. Lakhani, returned to work. She

informed Plaintiff that her manager was being difficult regarding assigning Plaintiff an assistant

or a transfer to a larger branch and that he would need to increase his volume to 30 or 40 million

annually, irrespective of Chase setting lower production volumes, in order for Plaintiff to qualify

for an assistant.

        15.         In mid-2016, Jerry Lane was moved to another Chase branch, and Plaintiff was

solely responsible for covering the Chase branch at 360 East 72nd Street, New York, New York.

        16.         On October 3, 2016, Plaintiff’s manager complimented his work stating,

“Saurabh, nice improvement across the board, csat, pull thru, suspends, now you need more

volume!”

        17.      In 2016, Plaintiff earned $135,343.00 at Chase.




                                                        4
              Case 1:21-cv-06631-AT Document 1 Filed 08/05/21 Page 5 of 12




        18.      In or around April 2017, Plaintiff’s manager left Chase on medical leave and did

not return. At this time, Kerry Dawson because Plaintiff’s interim manager.

        19.      In or around June 2017, Ms. Dawson informed Plaintiff that he would be sharing

the Chase branch at 360 East 72nd Street with Raymond Bickel, who is a Caucasian male and

younger than Plaintiff. Unlike Plaintiff, Mr. Bickel was also assigned to cover two separate

Chase branches at1324 York Avenue, New York, New York 10021 and 181 East 90th Street,

New York, New York 10128.

        20.      At or around this time, Plaintiff asked Ms. Dawson whether he also would be

receiving additional Chase branches to cover and additional resources. Ms. Dawson told

Plaintiff no.

        21.      As a result of sharing his only branch with Mr. Bickel, Plaintiff’s income

dropped in 2017 to $71,901.00.

        22.      In October 2017, Steve Shteyn was hired by Chase as a Lending Manager.

Plaintiff now reported to Mr. Shteyn.

        23.      In 2018, Plaintiff learned that Mr. Bickel was given two more Chase branches to

cover. At this time, Plaintiff was covering the one branch which he shared with Mr. Bickel.

Plaintiff asked his manager, Mr. Shteyn, if he could cover a second branch. Mr. Shteyn agreed,

and Plaintiff was assigned to cover 453 East 86th Street, New York, New York 10028

        24.      In October 2018, Plaintiff’s son was born.

        25.      For 2018, Plaintiff’s salary increased to $107, 835.00 because he was assigned to

cover two branches.




                                                      5
             Case 1:21-cv-06631-AT Document 1 Filed 08/05/21 Page 6 of 12




       26.      In January 2019, Plaintiff was working from home to care for his infant son. At

or around this time, his production level dropped. He was put on a Performance Improvement

Plan (“PIP”). However, his manager, Mr. Shteyn, informed Plaintiff in January 2019 that he was

taken off the PIP because his rolling three-month average including January 2019 was over the

threshold for being placed on a PIP.

       27.      In early March 2019, Plaintiff filed to take six weeks paternity leave under the

New York State Paid Family Leave Law (“NYFLL”), commencing March 18, 2019.

       28.      On March 15, 2019, within days of filing for paternity leave under the NYFLL,

Plaintiff received a written warning that required Plaintiff to agree to meet certain production

requirements while on paternity leave. Plaintiff refused to sign the written warning.

       29.      In October 2019, Chase downsized management and both Mr. Shteyn and Ms.

Dawson were let go. Michael Poremba became Plaintiff’s new manager and Vincent DeCicco

became the Senior Lending Manager for all of the Chase branches in Manhattan.

       30.      In or around October 2019, Plaintiff spoke with Mr. Poremba about moving to a

mega-branch in midtown or downtown, but his request was not honored. In contrast, Plaintiff’s

co-worker, Mr. Bickel, was assigned to cover additional branches, including the Grand Central

mega-branch. Plaintiff still was required to share the Chase branch located at 360 East 72nd

Street, New York, New York 10021 with Mr. Bickel.

       31.      In late 2019, the manager at the Chase branch located at 453 East 86th Street left

for maternity leave. The new branch manager assigned his HLA from a different branch to cover

453 East 86th Street as well.

       32.      In 2019, Plaintiff’s earnings at Chase dropped to $42,586.00.




                                                      6
             Case 1:21-cv-06631-AT Document 1 Filed 08/05/21 Page 7 of 12




       33.      In March 2020, with the onset of the Covid-19 Pandemic, Plaintiff and other

bankers were required to work from home. Chase suspended Plaintiff’s and other bankers’

minimum production levels and guaranteed a commission for the next three months based on

November 2019 through January 2020 production levels.

       34.      In May 2020, Plaintiff’s young son was diagnosed with autism. In July 2020,

Plaintiff informed his manager of his son’s diagnoses.

       35.      Plaintiff was informed that minimum production levels would go back in effect at

Chase in or around August or September 2020.

       36.      In or around September 2020, Plaintiff applied for a transfer to another Chase

branch. His request was denied.

       37.      In November 2020, Plaintiff informed his manager that he was not getting

referrals from his branch at 360 East 72nd Street and requested to be moved to a different branch

or be given the opportunity to cover another branch in addition to 360 East 72nd Street. In

response, Plaintiff’s manager instructed Plaintiff to start calling 100 people every week and to

provide an excel spread sheet. Plaintiff requested better computer equipment for this project,

since the laptop provided by Chase consistently lost connection and had a small screen, which

was not conducive to creating excel spread sheets. Plaintiff’s request for better computer

equipment was denied.

       38.      On or around January 6, 2021, Plaintiff’s manager, Mr. Poremba, placed him on a

PIP because his numbers were low.

       39.      Plaintiff’s Caucasian co-workers, with the same title and duties, similarly had low

numbers. However, unlike Plaintiff, his Caucasian co-workers were not placed on a PIP.




                                                      7
             Case 1:21-cv-06631-AT Document 1 Filed 08/05/21 Page 8 of 12




Plaintiff’s placement on a PIP was disparate treatment based on his race and/or gender, sex and

parental status as the father of a young, autistic child for whom Plaintiff exercised his right, and

would continue to need to exercise his right, to take leave under the NYFLL to provide care.

       40.      In the first week of February 2021, Plaintiff applied for one week of leave under

the NYFLL from February 15 through February 19, 2021, and for intermittent leave of two days

per week for up to sixteen weeks total annually in order to care for his young son with autism.

Plaintiff’s request was approved, and he took leave pursuant to the NYFLL the week of February

15, 2021. Commencing February 22, 2021, Plaintiff took two days per week of leave under the

NYFLL to care for his young son.

       41.      On February 12, 2021, Plaintiff sent an email to Chase Senior Management,

including Jamie Dimon, the Chairman and Chief Executive Officer of Chase, Vincent DeCicco,

the Senior Lending Manager for the Chase branches in Manhattan, Peter Jinaette, the Senior Vice

President of Mortgage Banking, Patricia Maguire-Feltch, the Senior Vice President of

Operations Executive, Mark W. O’Donovan, the Chief Executive Officer of Home Lending,

Marianne Lake, the Co-CEO of Consumer & Community Banking, and Gordon Smith, the Co-

President and Chief Operating Officer. In this email to Chase Senior Management, Plaintiff

explained the discriminatory treatment he had been subjected to during his employment with

Chase. Plaintiff explained that on January 4, 2021, his manager called Plaintiff to discuss the

2021 goal plans and told Plaintiff that his pipeline looks good. Nevertheless, Plaintiff’s manager

decided to place Plaintiff on a PIP. Plaintiff asked his manager why he was being put on a PIP

when he met the company’s minimum production levels. Plaintiff’s manager told Plaintiff, in

sum and substance, that “[i]t’s not only about minimum production requirements, it’s beyond




                                                       8
             Case 1:21-cv-06631-AT Document 1 Filed 08/05/21 Page 9 of 12




that.” Plaintiff asked his manager to show Plaintiff this so-called “beyond that” policy in

writing, for which Plaintiff was being placed on a PIP. Plaintiff’s manager’s response was, in

sum and substance, “there is no such policy in writing, but I have cleared it with Human

Resources.”

       42.      In his February 2021 email to Chase Senior Management, Plaintiff indicated that

the PIP he had been placed on had no final review date and that there were 20 metrics or

performance requirements listed on the PIP for Plaintiff to meet, which the majority of the HLAs

working for Chase do not meet. Plaintiff indicated to Chase Senior Management that he was

being set up to fail and being asked to meet performance requirements that other HLAs were not

required to and did not meet.

       43.      Plaintiff further informed Chase Senior Management in the February 2021 email

that he received emails every week from management, and is informed on the weekly manager

call, that Chase is paying $5,000 in referral fees for new HLAs because Chase has a lot of

branches that need coverage. Plaintiff stated, in sum and substance, “And here I am asking my

current manager Michael Poremba for one and a half year[s], since he became my manager, to

change my branch (72nd and 1st Ave), and for one and a half year[s], I received the response

[from Poremba] ‘there isn’t any available,’ and that he will let me know once something ‘opens

up.’ Then, on Jan 12, 2021, he [Mr. Poremba] tells me, ‘the reason I haven’t changed your

branch is due to your numbers sucks.’”

       44.      In the February 2021 email to Chase Senior Managers, Plaintiff continued, stating

in sum and substance, “I know Chase is big on analytics, and they can see exactly how many

referrals are made from that branch. Every year since 2017 branch referral [at the 360 East 72nd




                                                     9
          Case 1:21-cv-06631-AT Document 1 Filed 08/05/21 Page 10 of 12




Street branch] has gone down. Also, not to mention that in 2017, management put another HLA

in that branch and resources are being shared. That same coworker over the last few years got . . .

more branches to cover[], while still sharing my branch resources. A lot of other HLA[s] in my

team and Manhattan have gotten better resources over the last few years, but I have been denied

the opportunity for over the last 4 years. . . . . We are in 2021, and it still seems like a struggle to

get equal opportunity and be treated fairly.”

        45.     On February 23, 2021, in response to Plaintiff’s February 2021 email, Jen Joyce

from Chase Human Resources reached out to Plaintiff by telephone. Ms. Joyce said she was

sorry to hear about his situation, that she would commence an investigation, and that she would

reach out to Plaintiff every two weeks – which she failed to do.

        46.     In February 2021, Mr. Passi filed a timely charge with the Equal Employment

Opportunity Commission (“EEOC”).

        47.     In May 2021, Plaintiff once again requested the opportunity to transfer to a more

desirable branch. His request was denied by Vincent DeCicco, the Senior Lending Manager for

the Chase branches in Manhattan

        48.     On July 9, 2021, Plaintiff was forced to resign from Chase for other employment

due to the discriminatory treatment he had received and had suffered damages as a result,

including loss of income and career advancement opportunities that were provided to other

HLAs.

        49.     On May 7, 2021, the EEOC issued a Notice of Right to Sue, which he received

on May 7, 2021. A copy is attached hereto as Exhibit A. This action has been timely

commenced within ninety (90) days of the EEOC’s issuance of the Notice of Right to Sue.




                                                        10
          Case 1:21-cv-06631-AT Document 1 Filed 08/05/21 Page 11 of 12




                                  FIRST CAUSE OF ACTION
              (Gender, Sex and Race Discrimination in Violation of 42 U.S.C. § 2000e)

        50.      Plaintiff repeats and realleges each and every allegation contained above as if set

forth fully herein.

        51.      Defendant discriminated against Plaintiff in the terms and conditions of his

employment based on his sex, gender and race in violation of 42 U.S.C. §2000e.

                                 SECOND CAUSE OF ACTION
              (Gender, Sex and Familial Status Discrimination in Violation of NYSHRL)

        52.      Plaintiff repeats and realleges each and every allegation contained above as if set

forth fully herein.

        53.      Defendant discriminated against Plaintiff in the terms and conditions of his

employment based on his gender and sex and familial status in violation of NYSHRL, the New

York Executive Law §§ 290 and 296.

                                   THIRD CAUSE OF ACTION
         (Gender, Sex, and Caregiver/Familial Status Discrimination in Violation of NYCHRL)

        54.      Plaintiff repeats and realleges each and every allegation contained above as if set

forth fully herein.

        55.       Defendant discriminated and retaliated against Plaintiff in the terms and

conditions of his employment based on his gender and sex and caregiver/familial status in

violation of NYCHRL.

                                          JURY DEMAND

    Plaintiff demands a trial by jury of all issues as of right by jury.

        WHEREFORE, Plaintiff demands judgment against Defendant as follows:




                                                       11
         Case 1:21-cv-06631-AT Document 1 Filed 08/05/21 Page 12 of 12




   A. Awarding Plaintiff lost wages and compensatory damages, including damages for

      emotional distress;

   B. Awarding Plaintiff punitive damages in an amount to be determined at trial;

   C. Awarding Plaintiff all costs of this action and reasonable attorney’s fees; and

   D. Granting Plaintiff such other relief as the Court deems appropriate and equitable,

      including injunctive and declaratory relief as may be required in the interest of justice.

Dated: August 5, 2021
       New York, New York


                                                            GISKAN SOLOTAROFF
                                                              & ANDERSON LLP

                                                            /s/ Catherine E. Anderson
                                                            _____________________________
                                                            Catherine E. Anderson, Esq.
                                                            Email: canderson@gslawny.com
                                                            90 Broad Street, 2nd Floor
                                                            New York, NY 10004
                                                            Tel: (212) 847-8315




                                                    12
